Wells, J.
(dissenting) : I cannot concur in the foregoing opinion. When the claim was duly presented to and allowed by the probate court the safeguards provided by law for the protectiqji of the estate had *385been fully complied with, except those that appealed to the discretion of the administrator. He then had authority to pay it in full, and this authority logically includes the right to pay a part in satisfaction of the whole. I know of no reason or authority for holding that the statute authorizing a defendant to offer in writing to allow judgment to be taken in favor of the plaintiff for a certain specified sum, and taxing the plaintiff with costs if a larger sum be not recovered, does not apply to appeals from probate courts in cases like this. But whether it does or not is immaterial in this case. Contracts of compromise may be made without specific statutory, authority. After the claim had been allowed by the probate court the administrator had authority to pay the sum allowed; he offered to pay about one-half of it; this offer was accepted. I know of nothing to prevent the court from holding the parties to the contract thus made.